Plaintiff in error was convicted in the county court of Major county on the 13th day of April, 1910, on a charge of having possession of intoxicating liquor for the unlawful purpose of selling same, and on the 14th day of April, thereafter, was sentenced by the court to pay a fine of three hundred dollars and serve one hundred twenty days in the county jail. An appeal was duly perfected in this court on the 7th day of July, 1910. In January, 1911, plaintiff in error abandoned his appeal and by his counsel filed a motion on the 7th day of said month to dismiss the same. The appeal is accordingly dismissed, and the clerk directed to issue the mandate forthwith.